Citation Nr: 0629689	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board reopens the claim and remands it to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
veteran will be notified if further action is needed from 
him.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in 
October 1999.  

2.  In January 2000, the veteran initiated timely appeal of 
the 1999 decision, but, in February 2002, he withdrew his 
appeal of that decision.    

3.  In February 2002, the veteran sought to reopen the PTSD 
service connection claim.  

4.  The February 2002 claim for service connection for PTSD 
was denied in August 2002 and the veteran did not appeal that 
decision.  

5.  The veteran filed another claim to reopen his claim for 
service connection for PTSD in December 2002; that claim was 
denied in February 2003 and is the basis for the current 
appeal before the Board.

6.  Evidence added after August 2002 is neither cumulative 
nor redundant; relates to an unestablished fact needed to 
substantiate the PTSD claim; and raises a reasonable 
possibility of substantiating it.  



CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.204, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since August 
2002 on the issue of service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim for 
service connection has been previously denied and that 
decision is final, then the claim can be reopened and 
reconsidered only with new and material evidence on that 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

New and material evidence is evidence not previously 
submitted and which relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
Evidence submitted to reopen is generally presumed credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  All evidence received since the last final 
disallowance is considered.  Evans, 9 Vet. App. at 283.

The veteran filed his original PTSD service connection claim 
in May 1999.  That claim was denied in October 1999.  The 
veteran was notified of the denial and of his appeal rights 
in October 1999.  He initiated appeal by filing a timely NOD 
in January 2000.  In February 2002, before a Statement of the 
Case (SOC) was issued, the veteran withdrew, in writing, his 
appeal of the October 1999 denial of service connection for 
PTSD.    

In the statement withdrawing his appeal, the veteran also 
stated that he was submitting additional information, and 
that he wanted VA to "go ahead and rate this issue."  This 
statement was received well after expiration of the appeal 
period after the October 1999 rating decision; therefore, 
even if it met the requirements of a NOD under 38 C.F.R. 
§ 20.201, it would not be timely under 38 C.F.R. § 20.302.  

In August 2002, the St. Petersburg, Florida, RO determined 
that new and material evidence was not submitted to reopen 
the claim.  In September 2002, the veteran was notified of 
the decision and of his appeal rights.  In December 2002, the 
veteran wrote that he desires to reopen the claim based on 
new and material evidence.  In February 2003, the RO again 
determined that new and material evidence was not submitted 
to reopen the claim; a February 2003 letter notified the 
veteran of his appeal rights.  In March 2003, the veteran 
filed an NOD, specifically referring to the February 2003 
notice letter, and subsequently perfected appeal by filing a 
VA Form 9 in March 2004.   

After affirmative withdrawal of appeal of the October 1999 
rating decision denying service connection for PTSD 
consistent with 38 C.F.R. § 20.204, the veteran did not 
appeal the August 2002 rating decision that denied his 
February 2002 claim.  Rather, the veteran again tried to 
reopen his claim with the submission of new and material 
evidence in December 2002.  Therefore, the August 2002 rating 
decision is the last final RO denial.  New and material 
evidence must have been received before the claim can be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).      

The Board concludes that new and material evidence has been 
added to the record after August 2002.  At the August 2006 
Board videoconference hearing, the veteran testified that he 
was at Camp Enari between September and October 1967 when 
enemy attacks occurred.  This is a two-month period of time 
that is conducive to further corroboration attempt through 
another inquiry to the U.S. Army and Joint Services Records 
Research Center (JSRRC), which should be accomplished on 
remand.  In addition, the veteran has submitted statements 
from someone identifying himself as the veteran's platoon 
leader to provide additional information concerning claimed 
stressor events in service.  

Therefore, evidence added to the record after August 2002 
relates to an unestablished fact necessary to substantiate 
the claim, that is, the claimed stressor events.  This 
evidence provides additional information and is neither 
cumulative nor redundant of evidence of record in August 
2002.  And, if the additional information leads to 
corroboration of the claimed stressor events, it raises a 
reasonable possibility of substantiating the claim. 
Therefore, the claim is reopened, but the reopened claim 
requires further development, as set forth in the REMAND 
order.    

Finally, the Board need not now decide whether VA complied 
with duties to notify and to assist the claimant concerning 
the issue of whether new and material evidence has been 
received to reopen the PTSD claim.  As the Board is taking 
favorable action on that issue by reopening the claim, any 
deficiency in duties to notify or to assist the claimant 
concerning reopening this claim is harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 20.1102 
(2005). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  The 
claim is granted only to this extent.


REMAND

Having reviewed the entire record, the Board concludes that 
further evidentiary development is warranted before a issuing 
a decision on the merits of the reopened PTSD service 
connection claim.

Basically, service connection for PTSD requires a specific 
diagnosis consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  Here, the key issue 
is the lack of a verified stressor because it is not shown by 
official service records that the veteran had engaged in 
combat against the enemy, such as by award of combat 
citations (e.g., Combat Infantryman Badge, Purple Heart 
Medal, or Bronze Star with "V" device).  If that were the 
case, the veteran's allegation as to PTSD stressor, alone, 
provided that it is consistent with the circumstances, 
conditions, and hardships of his service, would have been 
sufficient.  Otherwise, service connection for PTSD requires 
adequate corroboration of a claimed PTSD stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The veteran served in the Republic of Vietnam from September 
22, 1967 to September 21, 1968.  His primary military 
occupational specialty was as a helicopter repairman.  He 
contends that, at Camp Enari, in Pleiku, the base camp area 
of the 704th Maintenance Battalion, he and others came under 
small arms, mortar, or rocket fire, multiple times.  The 
Board acknowledges the RO's prior attempt to corroborate 
enemy attack based on extracts of "Operational Reports - 
Lessons Learned" submitted by the 4th Infantry Division, the 
higher headquarters of the 704th Maintenance Battalion, for 
the period from November 1967 to July 1968.  

However, at the August 2006 Board videoconference hearing, 
the veteran testified that he was at Camp Enari between 
September and October 1967 when enemy attacks occurred.  This 
is a two-month period of time that is conducive to further 
corroboration attempt through another inquiry to the U.S. 
Army and Joint Services Records Research Center (JSRRC), 
which should be accomplished on remand.  If such effort 
results in satisfactory corroboration of the claimed PTSD 
stressor(s), then a VA PTSD examination is warranted to 
determine whether a PTSD diagnosis is warranted, and if so, 
whether there is a an etiological nexus between the 
corroborated stressor(s) and the diagnosis.      

1.  Advise the veteran that he may submit 
any evidence or information - be it lay or 
medical, VA or non-VA - that pertains to 
PTSD.  In particular, he reported that he 
had held a wounded soldier who later died.  
See, e.g., May 2000 VA examination report.  
As this case is on remand status, he has 
additional opportunity to supply, if he is 
able to recall, that soldier's name, 
location of occurrence, and the 
approximate date of the occurrence; such 
information would be additional 
information amenable to a meaningful 
corroboration effort.  He should provide 
in writing as many details about that 
event or other stressful event purported 
to be the cause of his PTSD.      

2.  Attempt to corroborate the veteran's 
reported stressor that he was present at 
Camp Enari, Pleiku, 4th Infantry Division, 
the higher headquarters of the 704th 
Maintenance Battalion, between September 
and October 1967, when the Camp was 
attacked multiple times.  Document any 
determination that no corroborating 
evidence is available.  If the evidence is 
insufficient to attempt to corroborate the 
claimed stressor events, the reason(s) for 
not attempting to corroborate the claimed 
stressor events should be documented.  

3.  Associate with the claims file any 
missing, and more contemporaneous, VA 
clinical records.  As the veteran reported 
that he was treated at three VA medical 
facilities - located in Fort Myers, 
Florida; Bay Pines; Florida; and Augusta, 
Georgia - the claims file should include 
clinical records from those three 
facilities.  It is noted that the record 
presently reflects only clinical evidence 
from the Fort Myers and Bay Pines 
facilities.  The veteran testified that he 
began treatment at Augusta in 2006.      

4.  After completing the above, 
specifically adjudicate the issue of 
whether the veteran's claimed PTSD 
stressor has been corroborated.  If and 
only if it is determined that there is 
adequate corroborating information, then 
arrange for the veteran to undergo a VA 
PTSD examination to determine whether he 
meets DSM-IV criteria for a PTSD 
diagnosis, and if so, whether the 
diagnosis warranted based on the 
corroborated stressor(s).  

5.  Thereafter, readjudicate the reopened 
claim based on a review of the whole 
record.  If the benefit sought remains 
denied, then issue a Supplemental 
Statement of the Case and give the veteran 
and his representative an opportunity to 
respond to it.  Thereafter, if in order, 
return the appeal to the Board.   

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


